Title: To George Washington from Samuel Henshaw, 18 June 1789
From: Henshaw, Samuel
To: Washington, George



May it please your Excellency
Boston June 18 1789

I have just been informed, it is the expectation of your Excellency that each person who wishes to be honored with any office

under the federal Government, should make application for it in person, or in writing—I therefore, humbly beg leave to offer myself as a Candidate for an office in the Revenue Department for the Port of Boston.
I believe I may assure your Excellency, that no Person in Massachusetts, has a more perfect knowledge of the business of that Department than myself.
I have had the honor of being Collector of Impost & Excise for the Port of Boston & County of Suffolk, from the first establishment of those Duties in this State, untill I resigned my office in 1787.
Sure I am, that it is your Excellency’s wish to bring into public employment, those Persons, & those only, who have a competent knowledge of the business assigned them; and who have, by their patient industry, unsullied integrity, amiable manners & dignity of Character, merited & secured the esteem & confidence of their virtuous fellow citizens: Whether these qualifications, do, or do not, belong to the present applicant, the Gentlemen from this State in Congress, can easily inform your Excellency. I have the honour to be with highest Esteem, and warmest affection, your Excellency’s most obedient, and very humble Servant,

Samuel Henshaw

